                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


AMERICAN COLLEGE OF
OBSTETRICIANS AND
GYNECOLOGISTS, et al.,
                                    CIV. NO. TDC-20-1320
                  Plaintiffs,

           vs.

UNITED STATES FOOD AND DRUG
ADMINISTRATION, et al.,

                  Defendants.


                 PLAINTIFFS’ MOTION FOR CLARIFICATION
   I.      INTRODUCTION

        On July 13, this Court granted in part Plaintiffs’ Motion for Preliminary Injunction, finding

that “an in-person visit to pick up medication and sign forms [is] particularly burdensome and

dangerous during the pandemic” and affording patients a “temporary option to forgo in-person

visits if, in a healthcare provider’s medical judgment, it is not necessary to meet the patient’s

needs.” Mem. Op. (“PI Opinion”), ECF No. 90, 49, 57. Specifically, the Court barred Defendants

from enforcing the requirement “that mifepristone may be dispensed only in clinics, medical

offices, or hospitals, rather than by mail or delivery service,” while specifying that such

“[d]ispensing by mail or delivery service must still occur by or under the supervision of a certified

healthcare provider as defined in the REMS.” Prelim. Inj. (“the Injunction”), ECF No. 92, ¶ (1)(a).

        Plaintiffs now seek confirmation that, under the Injunction, clinicians may dispense

mifepristone through a supervised delivery service agreement with one of a very limited number

of mail-order pharmacies (likely one or two) that will contract to stock the medication and deliver

it directly to patients only at the direction and under the supervision of a clinician prescribing

mifepristone pursuant to a REMS certification agreement. Plaintiffs seek this clarification because

there is a potential discrepancy between the Injunction (which permits this delivery model) and

three phrases in the Court’s Opinion (which seemingly would not).

        Although Defendants have filed a notice of appeal, this Court retains jurisdiction to clarify

a “discrepancy [that] could cause confusion” regarding the scope of the injunction, because doing

so would “aid[] the appellate process” by “eliminat[ing] issues . . . ‘begotten merely from imprecise

wording’ in the appealed order.” Amaya v. DGS Constr., LLC, No. TDC-16-3350, 2019 WL

1501584, at *2 (D. Md. Jan. 28, 2019) (Chuang, J.) (quoting Lytle v. Griffith, 240 F.3d 404, 407

n.2 (4th Cir. 2001)). And there is an urgent need for such clarification in order to afford relief to



                                                 1
those patients who are experiencing the constitutional injury, medical risk, and other burdens on

which the Injunction is based, but whose prescribers are unable to direct and supervise the delivery

of mifepristone from their health care facility, rather than pursuant to a pre-arranged, supervised

delivery agreement with a designated mail-order pharmacy company that can deliver mifepristone

to their patients and report back to the prescriber the medication package serial number and

shipping tracking information.

   II.      BACKGROUND

   A. Preexisting REMS Framework

         Under 21 U.S.C. § 355-1(f)(3), the FDA has authority to impose six types of elements to

assure safe use (“ETASU”) as part of a REMS program, as long as certain conditions are met. See

Pls.’ Mem. Supp. Mot. Prelim. Inj. (“Pls.’ PI Mem.”), ECF No. 12, 7-9. Under its ETASU A

authority, 21 U.S.C. § 355-1(f)(3)(A), the FDA may require that “health care providers who

prescribe [a] drug . . . are specially certified”; under its ETASU C authority, id. § 355-1(f)(3)(C),

the FDA may require “that [a] drug be dispensed to patients only in certain health care settings,

such as hospitals”; and pursuant to its ETASU D authority, id. § 355-1(f)(3)(D), the FDA may

require that “the drug be dispensed to patients with . . . documentation of safe-use conditions . . .

.” The statute also authorizes the FDA to impose an “[i]mplementation system” for any ETASU.

Id. § 355-1(f)(4). The REMS statute nowhere separately authorizes or discusses restrictions on

drug distribution. See generally id.

         The REMS for mifepristone consists of: a goal; requirements pursuant to ETASU A, C,

and D; an implementation system; and a timetable for the drug sponsors to submit periodic

assessments to the FDA. Compl. Ex. 2 (“Mifepristone REMS”), ECF No. 1-4. The stated goal is:

                [T]o mitigate the risk of serious complications associated with
                mifepristone by:


                                                 2
               a) Requiring healthcare providers who prescribe mifepristone to be
               certified in the Mifepristone REMS Program.
               b) Ensuring that mifepristone is only dispensed in certain healthcare
               settings by or under the supervision of a certified prescriber.
               c) Informing patients about the risk of serious complications
               associated with mifepristone.

Id. (I)(a)-(c). Consistent with section (b) of this goal, the FDA requires that “[m]ifepristone must

be dispensed to patients only in certain healthcare settings, specifically clinics, medical offices,

and hospitals, by or under the supervision of a certified prescriber.” Id. (II)(A)(2).

       In service of this restriction, the Mifepristone REMS requires the drug sponsors to: “(i)

[e]nsure that their mifepristone is available to be dispensed to patients only in clinics, medical

offices and hospitals by or under the supervision of a certified prescriber,” and “(ii) [e]nsure that

their mifepristone is not distributed to or dispensed through retail pharmacies or other settings not

described above.” Id. (II)(A)(2)(a)(i)-(ii). The “Implementation System” section of the

Mifepristone REMS contains further instructions for the mifepristone drug sponsors and the

“distributors who distribute their mifepristone” to effectuate the ETASU requirements. Id. (II)(B).

   B. The Injunction

       On July 13, this Court enjoined Defendants and their agents from enforcement of “the

following provisions of the ‘Elements to Assure Safe Use’ . . . set forth in the mifepristone [REMS]

. . . as to the dispensing of mifepristone for use as part of a medication abortion regimen, against

Plaintiffs, their members, other similarly situated individuals or entities, and other individuals or

entities involved in implementing the injunctive relief.” Injunction ¶ (1).

       Referring to the three categories of ETASU (rather than any particular text in the

Mifepristone REMS document), this Court enjoined, inter alia:

               ETASU C, 21 U.S.C. § 355-1(f)(3)(C), only to the extent that it
               requires that mifepristone may be dispensed only in clinics, medical
               offices, or hospitals, rather than by mail or delivery service.


                                                  3
               Dispensing by mail or delivery service must still occur by or under
               the supervision of a certified healthcare provider as defined in the
               REMS.

Id. ¶ (1)(a). The Injunction thus limits—but does not eliminate—the dispensing restrictions for

mifepristone. During the relevant time period, see id. ¶ (2), dispensing may occur only in person

at a hospital, clinic, or medical office, or by mail or delivery service; it may not occur in person at

any other type of physical setting, including a retail pharmacy. 1 And, a clinician may not issue a

mifepristone prescription to their patient to fill through the pharmacy of their choice (even if using

mail or delivery): dispensing by mail or delivery must be directed and supervised by a clinician

prescribing mifepristone pursuant to a REMS certification agreement.

       The Injunction does not, and need not, separately discuss the language at (II)(A)(2)(a)(i)

of the Mifepristone REMS limiting where mifepristone may be distributed for dispensing: this

requirement tracks and implements the ETASU C dispensing restriction but is not (and cannot be)

independently authorized under the REMS statute.2 See supra at 3. The scope of the distribution



1
  “Retail” and “mail-order” pharmacies are distinct entities. See, e.g., Defs.’ Mem. Opp’n Pls.’
Mot. Prelim. Inj. (“Defs.’ PI Opp’n”), ECF No. 62, 6 (“retail or mail-order pharmacies”), 22
(same); Office of Inspector General, U.S. Dep’t of Health & Human Servs., Retail Pharmacies
with Questionable Part D Billing 2 (2012), https://oig.hhs.gov/oei/reports/oei-02-09-00600.pdf
(“Pharmacies include retail, long-term-care, and mail-order; they may be independently
owned or part of a chain.”); U.S. Food & Drug Admin., Risk Evaluation and Mitigation
Strategy for Qysmia®, https://www.accessdata.fda.gov/drugsatfda_docs/rems/Qysmia_2017-07-
03_REMS_full.pdf (last visited July 25, 2020) (separately regulating “each pharmacy chain, each
independent retail pharmacy, and each mail order pharmacy”); 21 C.F.R § 209.2 (2020) (FDA
regulation recognizing a variety of different pharmacy models, such as “retail, mail order, Internet,
hospital, university, or clinic pharmac[ies]”). As Defendants acknowledge, retail pharmacies are
generally understood to be physical stores. See Defs.’ PI Opp’n 21 n.3 (“Retail pharmacies are
also likely in many instances to be riskier locations to pick up Mifeprex than a clinic or doctor’s
office, given higher foot traffic and a lower likelihood of enforcing social distancing and face-
mask requirements than clinical settings.”).
2
  Plaintiffs’ challenge to ETASU C and express request for relief allowing dispensing through
“retail or mail-order” pharmacies necessarily encompassed a challenge to language in the REMS
implementing those requirements, including by restricting distribution. See Pls.’ Reply Br. Supp.
                                                  4
restriction thus parallels the scope of the dispensing restriction, which the Injunction has now

temporarily narrowed. Since neither the REMS nor the Injunction authorizes dispensing at retail

pharmacies, the mifepristone manufacturers may not distribute to retail pharmacies. But where the

Injunction permits “[d]ispensing by mail or delivery service . . . by or under the supervision of a

certified” prescriber, the manufacturers may distribute mifepristone to a mail-order pharmacy that

will deliver the medication to patients only under the supervision of a certified prescriber.

Injunction ¶ (1)(a). This is also consistent with the Injunction’s protection for “other individuals

or entities involved in implementing the injunctive relief,” id. ¶ (1), which Plaintiffs requested for

precisely this purpose, see Pls.’ PI Mem. 35 (requesting relief for “any other individuals involved

in implementing this Court’s relief (such as the drug manufacturer or a mail-order pharmacy).”).

   C. Supervised Mail-Order Delivery Model

       Under the model Plaintiffs and their members seek to utilize, the drug manufacturer would

contract, in advance, with a very limited number of mail-order pharmacies to stock the

mifepristone and serve as a designated delivery service for patients, delivering the medication only

at the direction and under the supervision of prescribers acting pursuant to a REMS certification

agreement. Individual prescribers would then enter into a supervised delivery agreement with the

mail-order company, under which the prescriber confirms that they are prescribing pursuant to a

REMS certification agreement, and the mail-order company agrees to deliver the mifepristone at

the direction and under the supervision of that prescriber, including reporting back to the prescriber

the package serial number and shipping tracking information. Consistent with this Court’s order,

the prescriber would use this delivery method during the Public Health Emergency only where



Mot. Prelim. Inj. (“Pls.’ PI Reply”), ECF No. 73, 15 n.13 (citing examples from Complaint and
briefing).

                                                  5
medically appropriate and “the most efficient means” of delivering the mifepristone to a particular

medication abortion patient.3 PI Opinion 58.

       This model not only is consistent with the Injunction, but also is very similar to that

approved by the FDA for Korlym®, the mifepristone product used as treatment for Cushing’s

Syndrome. The FDA declined to impose a REMS for Korlym in part due to the manufacturer’s

decision to distribute the medication “solely to a ‘limited number of specialty pharmacies,’”

permitting “[p]hysicians [to] submit their prescriptions through this central pharmacy to have

Korlym delivered directly to the patient.” Defs.’ PI Opp’n, Ex. 24 (“Korlym Summary Review”),

ECF No. 62-16, 0328; U.S. Food & Drug Admin., Medical Review(s) (Jan. 13, 2012)

(“Korlym Medical Review”) 14, https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/

202107Orig1s000MedR.pdf.

    D. Confusion Regarding Language in the PI Opinion

       Although the Injunction itself would permit prescribers acting pursuant to a REMS

certification agreement to work with a designated mail-order pharmacy for the purpose of

supervised delivery of mifepristone, three phrases in the PI Opinion are causing confusion in

implementing the Injunction and limiting Plaintiffs’ and their members’ patients’ relief:

               [W]here the REMS require that the drug sponsor distribute
               mifepristone only to certified healthcare providers and not to
               retail pharmacies, . . . a temporary waiver of the In-Person
               Requirements would not open up the distribution chain in a way that
               takes control away from those healthcare providers. Rather, such
               healthcare providers would be able to choose the most efficient
               means of getting the drug from their office to their patient under
               the existing circumstances, whether by mail, courier, or in-person .
               ...

3
  The Public Health Emergency has been extended and is currently scheduled to remain in place
through, at a minimum, October 23, 2020. U.S. Dep’t of Health & Human Servs., Renewal of
Determination That a Public Health Emergency Exists (July 23, 2020),
https://www.phe.gov/emergency/news/healthactions/phe/Pages/covid19-23June2020.aspx.

                                                6
                 [D]ispensing . . . must still be conducted “by or under the
                 supervision of a certified prescriber,” and the drug sponsor must still
                 ensure that mifepristone is not “distributed to or dispensed
                 through retail pharmacies,” so the drug will still have to be
                 distributed first to certified healthcare providers who then must
                 arrange for the mailing or delivery of the mifepristone to their
                 patients and must still arrange to record the serial numbers of the
                 distributed packages of mifepristone.

PI Opinion 58-59, 79-80 (emphasis added). It is clear that mifepristone dispensing may not occur

at retail pharmacies, and thus the medication cannot be distributed to those settings. But neither of

these passages discusses a scenario in which the drug sponsor contracts, in advance, with a very

limited number of mail-order pharmacies that deliver the medication to patients only at the

direction and under the supervision of prescribers acting pursuant to a REMS certification

agreement, including providing the package serial number and tracking information to the

prescriber. This model aligns with both the purpose of the Injunction—to mitigate the harm of a

“rigid In-Person Dispensing Requirement” during the pandemic by affording clinicians a

“temporary option” to mail or deliver mifepristone to their patients where medically appropriate,

id. at 57-58; see also id. at 79-80—as well as its limits, ensuring that such mail or delivery

dispensing still occurs under the supervision of a certified REMS prescriber, Injunction ¶ (1)(a).

   III.      ARGUMENT

   A. There Is an Urgent Need for Clarification.

          “[T]he language of the [Injunction] is controlling, because courts speak through their

orders” rather than their opinions. Dixon v. Edwards, 290 F.3d 699, 720 (4th Cir. 2002) (citing

New Horizon of N.Y. LLC v. Jacobs, 231 F.3d 143, 152 (4th Cir. 2000)). The Injunction permits

the supervised delivery model Plaintiffs describe above. However, the three phrases in the PI

Opinion that assume that mifepristone will be distributed only to clinicians’ offices are creating



                                                   7
significant confusion as to whether the drug sponsor and clinicians will face penalties if they

proceed with this delivery model pursuant to the Injunction. Defendants’ stated opposition to this

motion underscores the need for clarity. See PI Opinion 3, 20-21 (discussing REMS penalties).

       If all deliveries of mifepristone must originate from a certified prescriber’s office and

cannot originate from a designated mail-order pharmacy acting under the prescriber’s supervision,

some medication abortion patients will continue to be forced to undertake needless travel and risk

during this pandemic as a result of the REMS. For instance, as Plaintiffs’ evidence demonstrated

and as this Court found, “during the pandemic, medical offices that dispense mifepristone may be

closed,” id. at 61, and such closures are increasingly likely given the national resurgence of

COVID-19, id. at 46 (“[O]ffices that have reopened may close for a second time”). Thus, without

the option to supervise delivery through a mail-order pharmacy, clinicians whose offices are closed

may have to turn away their patients needing medication abortion care.

       In addition, some clinicians face barriers due to general state regulations that limit the

circumstances under which clinicians, as opposed to pharmacies, may directly mail any

prescription medication—a regulatory landscape that assumes a pharmacy option, as exists for all

but 17 drugs out of 20,000. 4 See PI Opinion 5; Pls.’ PI Reply 14. In short, absent this clarification,

patients and clinicians will continue to needlessly suffer the very risks necessitating the Injunction.

    B. This Model Does Not Raise Any Concerns Identified by the FDA.

       The Court’s emphasis on ensuring that prescribers retain control over the delivery process

arose in the context of Defendants’ argument that in-person dispensing is necessary to “prevent[]

any delay in filling the prescription that may occur if mail delivery or retail pharmacies are used.”


4
  See, e.g., Md. Code Regs. § 10.32.23.18 (with some exceptions, requiring a special permit for
clinicians to dispense medications directly to patients); Md. Code Regs. § 10.32.23.06(C)(1)
(prohibiting dispensing by mail under such permit).

                                                  8
PI Opinion 57; see also Defs.’ PI Opp’n 6 (citing Defs.’ Ex. 14, ECF No. 62-6 (“2013 REMS

Review”) 0356-57). Specifically, the FDA stated in 2013 that, “[i]f this restriction was removed,

any pharmacy could stock the drug and prescribers would no longer have to stock Mifeprex.” 2013

REMS Review 0356. The agency asserted that a “‘worst case’ scenario” under those circumstances

could be that “patients have difficulty finding a pharmacy that stocks the drug because not all

pharmacies may choose to stock the drug, resulting in treatment delay.” Id.

       As an initial matter, Plaintiffs do not seek clarification that “any pharmacy” may stock and

dispense mifepristone: it is clear that the Injunction limits dispensing to “mail or delivery services”

and maintains “supervision” requirements that together preclude retail pharmacies from

dispensing. See supra n.1. The ambiguity is not whether “any pharmacy” may now stock and

dispense mifepristone under the Injunction: it is whether one or two mail-order pharmacy

companies may enter into an agreement with the drug manufacturer to stock mifepristone, and then

enter into agreements with clinicians who prescribe mifepristone pursuant to a REMS certification

agreement to deliver the medication directly to their patients under the prescriber’s supervision.

       Notably, the FDA’s review of Korlym identified the same concern—that retail pharmacies

might not stock the medication (because of the relatively small number of Cushing’s Syndrome

patients)—but concluded that a distribution model in which “[p]hysicians can submit their

prescriptions through this central pharmacy to have Korlym delivered directly to the patient . . . .

ensures timely access to treatment.” Korlym Summary Review 0328 (emphasis added); see also

Korlym Medical Review 14 (distributing “Korlym solely to a ‘limited number of specialty

pharmacies . . . .’ should prove more convenient for patients”). Of course, “[i]f in-person

dispensing is the most efficient” delivery method “for a particular patient, that option will remain

available.” PI Opinion 57.



                                                  9
   C. This Court Has Jurisdiction to Clarify the Scope of the Injunction.

       While as a general matter, “a district court loses jurisdiction to amend or vacate its order

after the notice of appeal has been filed,” Lewis v. Tobacco Workers’ Int’l Union, 577 F.2d 1135,

1139 (4th Cir. 1978), Plaintiffs’ motion is well within the recognized exception to this rule that

permits a district court to take limited actions that “aid[] in the appeal,” which may include

“clarify[ing] the bounds” of the appealed ruling. Amaya, 2019 WL 1501584, at *2 (citing Dixon,

290 F.3d at 709 n.14; other citations omitted); see also Lytle, 240 F.3d at 407 n.2 (permitting

district court to correct “imprecise wording” as to who was subject to the injunction).

       For instance, in Dixon v. Edwards, the Fourth Circuit found that the district court retained

jurisdiction to clarify its injunction after the defendants had noticed their appeal and moved for a

stay of judgment pending appeal. 290 F.3d at 709 & n.14. The post-appeal “modification order”

that the Fourth Circuit endorsed contained two changes: First, it replaced language prohibiting the

defendant from officiating religious services “on or near the grounds” of the church with language

prohibiting such officiating within “300 feet” of the church. Id. at 709. Second, the post-appeal

order “imposed an additional restriction, ordering that ‘in conducting such services, [the

defendant] shall not in any way hold himself out as being licensed by the Ecclesiastical Authority

of the Episcopal Diocese of Washington.’” Id. This additional restriction, which the Fourth Circuit

found jurisdictionally proper, covered an entirely new aspect of the matter: the original order

nowhere addressed the defendant’s “conduct” in officiating religious services within the vicinity

of the church or the defendant’s licensure, nor anywhere even referred to the “Ecclesiastical

Authority of the Episcopal Diocese of Washington.” See id.; accord Dixon v. Edwards, 172 F.

Supp. 2d 702, 720 (D. Md. 2001).




                                                10
         The minor clarifications that Plaintiffs now seek in the PI Opinion—none are needed in the

Injunction itself—are no more substantial than this “limited modification” of the injunctive order

that the Fourth Circuit approved in Dixon. 290 F.3d at 709. Moreover, in remanding to the district

court in Dixon for further consideration of one aspect of its injunction, the Fourth Circuit sought

additional clarification from the district court regarding a “significant discrepancy between” the

district court’s order and opinion that “makes it difficult to ascertain the proper boundaries of the

buffer zone where [the defendant] is not to officiate.” Id. at 720. Here, by resolving the discrepancy

between the Injunction and the PI Opinion, this Court can aid the appellate process by preempting

similar confusion.

   IV.      CONCLUSION AND PROPOSED CLARIFICATION

         Clarification is both permissible and in the interests of justice where, as here, the

modification will address a discrepancy between the Court’s order and its opinion, and will

substantially aid both the beneficiaries of the injunction and the appellate court by eliminating an

ambiguity as to the scope of the injunction. This Court has jurisdiction to make the minor

adjustments Plaintiffs seek, and doing so will ensure that medication abortion patients do not

continue to needlessly suffer COVID-19 risks and other burdens during the pandemic simply as a

result of ambiguous language. Accordingly, Plaintiffs respectfully request the following

clarifications to the PI Opinion, or whatever adjustments the Court deems appropriate:

                [W]here the REMS require that prevents the drug sponsor from
                distributeing mifepristone only to certified healthcare providers
                and not to retail pharmacies, . . . a temporary waiver of the In-
                Person Requirements would not open up the distribution chain in a
                way that takes control away from those healthcare providers. Rather,
                such healthcare providers would be able to choose the most efficient
                means of getting the drug from their office to their patient under
                the existing circumstances, whether by mail (including supervised
                delivery from a mail-order pharmacy), courier, or in-person . . . .



                                                 11
                 [D]ispensing . . . must still be conducted “by or under the
                 supervision of a certified prescriber,” and the drug sponsor must still
                 ensure that mifepristone is not ‘distributed to or dispensed through
                 retail pharmacies,’ so the drug will still have to be distributed first
                 to certified healthcare providers who then must arrange for the
                 mailing or delivery of the mifepristone to their patients and must
                 still arrange to record the serial numbers of the distributed packages
                 of mifepristone.


                                                Respectfully submitted,


/s/ Julia Kaye                                          /s/ John A. Freedman

AMERICAN CIVIL LIBERTIES UNION                          ARNOLD & PORTER KAYE
FOUNDATION                                              SCHOLER LLP
Julia Kaye*                                             John A. Freedman (D. Md Bar. No 20276)
Anjali Dalal*                                           R. Stanton Jones (D. MD. Bar No. 20690)
Ruth Harlow*                                            David J. Weiner*
Rachel Reeves*                                          Jocelyn A. Wiesner*
Jennifer Dalven*                                        Andrew Tutt*
125 Broad Street, 18th Floor                            Gina Colarusso*
New York, NY 10004                                      601 Massachusetts Ave., NW
(212) 549-2633                                          Washington, DC 20001
(212) 549-2650 (fax)                                    T: (202) 942-5000
jkaye@aclu.org                                          F: (202) 942-5999
adalal@aclu.org                                         john.freedman@arnoldporter.com
rharlow@aclu.org                                        stanton.jones@arnoldporter.com
rreeves@aclu.org                                        david.weiner@arnoldporter.com
jdalven@aclu.org                                        jocelyn.wiesner@arnoldporter.com
                                                        andrew.tutt@arnoldporter.com
Lorie Chaiten*                                          gina.colarusso@arnoldporter.com
1640 North Sedgwick Street
Chicago, IL 60614-5714                                  *admitted pro hac vice
rfp_lc@aclu.org

                                        Attorneys for Plaintiffs




                                                   12
                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on the Defendants in accordance with

Fed. R. Civ. P. 5.


                                           /s/ John A. Freedman
                                           John A. Freedman
                                           601 Massachusetts Ave., NW
                                           Washington, D.C., 20001
                                           T: (202) 942-5000
                                           john.freedman@arnoldporter.com
